DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicants’ election of Species 1, Figures 1-4, claims 1-6 and 9 in paper filed on 6/24/22 without traverse is acknowledged.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Eum (EP 2348521), Figure 3 in view of Asokan et al. (2009/0179010).
Regarding claim 1, Eum discloses an electromagnetic switch comprising:
a fixed contact (118); 
a movable contact (117) configured to move between a contact position where the movable contact (117) contacts the fixed contact (118) and a separate position where the movable contact (117) separates from the fixed contact (118); and 
a housing (130) including a first space (see the drawing below) in which the fixed contact (118) and the movable contact (117) are disposed, 
a second space (see the drawing below) partitioned from the first space (see the drawing below).
Eum does not disclose a first hole that communicates the first space and the second space, a second hole that communicates the second space with a space outside the second space.
Asokan discloses an interrupter comprising a hole (60) that communicates the first space (52) and the second space (outside of the first space 52, see the drawing below), and 
an arc extinguishing member configured to discharge an arc extinguishing gas into the first space (see para. [0017]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the hole (60) as taught by Asokan to make the the first and second holes from the with Eum’s first and second spaces for the purpose of preventing the damage created by the gas to the components inside the relay.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the second hole having a smaller opening area than the first hole for the purpose of suitability of the intended use. Since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
[AltContent: textbox (2nd Space)] 
    PNG
    media_image1.png
    192
    292
    media_image1.png
    Greyscale
  Annotated FIG. 3 of Asokan
 
    PNG
    media_image2.png
    255
    320
    media_image2.png
    Greyscale
 Annotated FIG. 3 of Eum
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Eum (EP 2348521), Figure 3 and Asokan et al. (2009/0179010), in view of Shea et al. (2006/0102593).
Regarding claim 2, which depends from claims 1, Eum and Asokan do not disclose the arc extinguishing member is further configured to open and close the first hole.  
Shea discloses a circuit breaker comprising the arc extinguishing member is further configured to open and close the first hole (89, see para. [0017]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the open and close the first hole as taught by Shea with Eum’s device for the purpose of releasing heat.
Regarding claim 3, which depends from claims 2, Shea discloses:
a support member (75, 97) configured to support the arc extinguishing member (63, 65, 67) movably with respect to the first hole (89).  
Regarding claim 4, which depends from claims 3, Shea discloses:
the support member (75, 97) has a spring (93, 95) property.  
	Regarding claim 5, which depends from claims 4, Shea discloses:
the support member (75, 97) is further configured to urge the arc extinguishing member (63, 65, 67) from a closed position at which the first hole (89) is closed toward an open position at which the first hole (89) is opened.  
Regarding claim 6, which depends from claims 5, Shea discloses:
a holding mechanism configured to hold the arc extinguishing member (63, 65, 67) in the closed position (see figure 1).  
Regarding claim 9, which depends from claims 2, Shea discloses:
the arc extinguishing member (63, 65, 67) is arranged to face a gap (15) between the movable contact (13) and the fixed contact (9) in a state where the movable contact (13) is in the separate position.  
Conclusion
Any inquiry concerning this communication should be directed to Lisa Homza whose telephone number is (571) 272-3592. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Shawki Ismail can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 			
/Lisa Nhung Homza/
Patent Examiner - Art Unit 2837
August 25, 2022

/BERNARD ROJAS/Primary Examiner, Art Unit 2837